DETAILED ACTION
This action is in response to the amendment filed on January 5, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
1.	Applicants argue in the 01/05/2021 amendment, Pgs. 2-3, that: “Garner, Malka, and Mun, individually or together in any combination, fail to disclose, teach, or suggest all of the claimed features of claims 1-20. In particular, Applicant submits that the cited references fail to disclose, teach, or suggest at least “generating, using the processor, a case report based on a knowledge expansion database indicative of an option for acquiring the missing data type, wherein the case report is automatically generated by determining how the missing data type can be retrieved and writing a retrieval method in a data structure in the knowledge expansion database, wherein, responsive to determining that the missing data type can be retrieved from a private database accessible using credentials, recording, in the data structure, a website address for acquiring the credentials” as recited in independent claim 1 and as similarly recited in independent claims 14 and 20.  In the Office Action, the Examiner admits that Gamer does not disclose at least “wherein the case report is automatically generated by determining how the missing data type can be retrieved and writing a retrieval method in a data structure in the knowledge expansion database.” The Examiner relies on Malka as allegedly teaching this limitation, with citation to FIGS. 1-6 and paragraphs [0087], [0107], and [0108] of Malka. Applicant respectfully submits that these passages of Malka are silent regarding at least “responsive to determining that the missing data type can be retrieved from a private database accessible using credentials, recording, in the data structure, a 

For at least the foregoing reasons, Applicant respectfully submits that independent claims 1, 14, and 20 are novel and non-obvious over the art of record and that these claims are therefore in condition for allowance. Reconsideration and withdrawal of these rejections is respectfully requested. Dependent claims 2-13 and 15-19, on their own merits and in view of their dependence on claims 1 or 14, are novel and patentable over Garner and Malka. See Minnesota Mining and Mfg.Co. v. Chemque, Inc., 303 F.3d 1294, 1299 (Fed. Cir. 2002); In re Fine, 837 F.2d at 1074 (“Dependent claims are nonobvious under section 103 if the independent claims from which they depend are nonobvious”). Reconsideration and withdrawal of these rejections is respectfully requested.”

After further review of the references, the Office respectfully disagrees and maintains the USC 103 rejection. According to Applicant’s specification [0020], the processor may evaluate the logical path (via the Internet) to the desired information, evaluate any credentials that are required for its access, and record a website address for acquiring the credentials. In some aspects, the processor will write to a data structure in the memory 402 (FIG. 5) the website address for obtaining the credentials, the information associated with the correlated business case topic with the data type, the business value score for the missing information, and the correlation value that identifies the quality of the match between the business case topic and the data type of the missing data.

Malka teaches in [009], [0061], [0073] the creation of domains which are domains are moveable, downloadable, and can be shared. Included is a website address for acquiring and representing knowledge for data quality processes. The system also includes an access module which acquires data information for a first set of data and a second set of data. A domain creation module is configured to create one or more domains for the first set of data and the second set of data. The knowledge base is used for processing one or more data quality sets an access module is configured to acquire data 

	Regarding independent claim 14 and 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-14, and 15-19, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2004/0093331 A1) in view of Malka (US 2013/0117219 A1.) and further in view of Mun et al. (US 2014/0324521 A1.)
	Regarding claim 1, Garner discloses “A computer-implemented method for generating a database of business cases correlated datasets comprising: receiving, via a processor, a text string indicative of a business case topic;” (See [008, [0015]]) (May use parcels of data as information are text, symbol, numeric and combinations thereof. The invention disclosed herein is an automated knowledge discovery system that establishes a network of relations between objects in order to identify, evaluate and score novel relationships. This network can also be used to identify and evaluate shared relationships among sets of objects as well as identify and evaluate objects that are known only implicitly, by virtue of their shared relationships. Used for strategic management of business organizations and government organizations, etc.)

“parsing, using the processor, a dataset using the processor and isolating a plurality of data types in the dataset associated with the business case topic;” (See [0011]-[0112]) (The plurality of data sources may include both unstructured and structured data. Entries (referred to as "objects") are evaluated by the system and used to recognize data within the source, where the co-occurrence of entries within the source eventually identifies potential relationships between objects; parse it to accurately identify multiple objects.)

“correlating, using the processor, the business case topic with one or more data types from the plurality of data types; determining, using the processor, one or more data type links that associate the business case topic with each of the one or more data types;” (See [0050] and [0158]) (FIGS. 18A and 18B depict statistical properties of related objects that are correlated with the strength of relationship. The data may additionally be correlated or linked to other data sources)

“evaluating, using the processor, each of the one or more data type links for a correlation to the business case topic, and assigning a confidence level value for the correlation;” (See [0313]) (The known relationships are included to give the user a measure of confidence that the system has identified relevant relationships, and an idea of what objects it is capable of recognizing within a source.)

“assigning, using the processor, a business value score for each of the one or more correlated data type links based on the confidence level value; and generating, using the processor, a business case database using the plurality of data types, the confidence level for each data type link and the business value score for each data type link.” (See [0019] and [008]) (The system includes an object-relationship database generated from a data source comprising one or more source databases of information and a knowledge discovery engine that recognizes meaningful relationships between objects within the object-relationship database. Establishes a network of relations between objects in order to identify, evaluate and score novel relationships. This network can also be used to identify and evaluate shared relationships among sets of objects as well as identify and evaluate objects.)

But, Garner does not explicitly disclose “wherein correlating the business case topic with the one or more data types from the plurality of data types comprises: identifying, using the processor, a missing data type from the one or more data types, and generating, using the processor, a case report based on a knowledge expansion database indicative of an option for acquiring the missing data type, wherein the case report is automatically generated by determining how the missing data type can be retrieved and writing a retrieval method in a data structure in the knowledge expansion database:”
However, Malka teaches “wherein correlating the business case topic with the one or more data types from the plurality of data types comprises: identifying, using the processor, a missing data type from the one or more data types, and generating, using the processor, a case report based on a knowledge expansion database indicative of an option for acquiring the missing data type, wherein the case report is automatically generated by determining how the missing data type can be retrieved and writing a retrieval method in a data structure in the knowledge expansion database:” (See [Fig 1-6 and [0087], [0107]-[0108]) (FIG. 2 illustrates a block diagram of a system configured to provide a knowledge driven data quality solution, according to an aspect. The data enhancement component 140 can be configured to complete missing portions of the data. In another example, the data enhancement component 140 can be configured to correct common misspellings, recognize synonyms, and/or perform other functions. Quality analysis module 260 can also perform an analysis of whether the data is complete and the relevant information is available. The completeness inquiry can ask the question of whether data values are missing or are in an unusable state. In some cases, missing data is irrelevant, but when the information that is missing is critical to a defined business process, completeness becomes an issue. Fig. 6 shows defined formats useful for data representation, presentation, aggregate reporting, searching, and establishing key relationships.)

But, Garner does not explicitly disclose ““wherein, responsive to determining that the missing data type can be retrieved from a private database accessible using credentials, recording, in the data structure, a website address for acquiring the credentials;”

However, Malka teaches “wherein, responsive to determining that the missing data type can be retrieved from a private database accessible using credentials, recording, in the data structure, a website address for acquiring the credentials;” (See [009], [0061], [0073]) (Another aspect relates to the creation of domains, composite domains, and cross-domains. Such domains are moveable, downloadable, and can be shared. The various aspects relate to data domains (website address) for acquiring and representing knowledge for data quality processes. The system includes an access module configured to acquire data information for a first set of data and a second set of data. System also includes a domain creation module configured to create one or more domains for the first set of data and the second set of data. The knowledge base is used for processing one or more data quality sets. The access module is configured to acquire data information through an aided knowledge acquisition process. The knowledge base comprises a plurality of domains packaged as a single movable unit. In another example, the knowledge base is stored in a sharable and downloadable format. Provided is a security model that regulates user access to the data. For example, each user can have a different role and different credentials associated with the role.)

But, Garner does not explicitly disclose “wherein the correlation is determined by performing a Monte Carlo simulation;”

However, Mun teaches “wherein the correlation is determined by performing a Monte Carlo simulation;” (See [0025]) (A Monte Carlo simulation software program is used for assessing correlations. For example, the processor is further configured to perform Monte Carlo simulations using historical sales performance data, sales pipeline data, future sales forecast data, management assumptions, and sales associate assumptions to recommend a sales goal based on a desired confidence level of the user in attaining the sales goal.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Garner (system, method for accessing information to identify unknown relationships between disparate sources of data to seek and obtain knowledge), with Malka (Knowledge-driven data quality solution based on knowledge base) and Mun (Qualitative and Quantitative analytical modeling) in order to provide a model in incorporating relevant variables when analyzing decisions and in finding the best solutions for making decisions. Models capture the most important features of a problem and present them in a form that is easy to interpret. Additionally, models can often provide insights that intuition alone cannot. (Mun: [0004]).

Regarding claim 2, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 1, wherein the business value score is associated with an impact score for the business case topic.” (See [0018]) 9 A given block of text may be assigned a higher value if the source of the information is considered to have a higher impact than other like sources.)

Regarding claim 3, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 1, wherein the dataset comprises a private database that is not publicly accessible, and a public database that is publicly accessible via the Internet.” (See [0015] and [0126]) (A system for accessing domains of information in which a source of data that includes one or more domains of information. In addition to internet sources, private intranet sources and other documents that may be unique to a particular business structure and/or proprietary to that business may become data sources.)

Regarding claim 4, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 1, wherein correlating the business case topic with the one or more data types from the plurality of data types comprises: isolating, using the processor, information associated with the business case topic from the dataset that affects the business value score by a predetermined threshold percentage (See [0152]) (The system may also be used to screen out irrelevant or negative associations. The score at the bottom of the graph shows the number of links of associations that the system located, in a sense the strength of the relationship vectors. Below a certain threshold, which may be varied according to how crowded the art may be, size of the database(s), source reliability or impact, size of the text converted into an object, etc.

See also, Malka, [0111]) (Duplicates are measured of a percentage of the overall number of records. There can be duplicate individuals, companies, addresses, product lines, invoices, and so on.)

Regarding claim 5, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 4, wherein identifying the information associated with the business case topic comprises identifying, using the processor, one or more services or products associated with the business case topic”. (See [0133] (Data sources evaluated combines a plurality of databases, e.g., databases covering diverse technical fields or a plurality of domains of products and services.)

Regarding claim 6, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 4, wherein assigning the confidence level value comprises: determining, with the processor, whether the missing data type is optional or necessary to generate the business case database, the determining based on whether the missing data affects the business value score more than a predetermined value.” (See [008], [0023]) (Network can also be used to identify and evaluate shared relationships among sets of objects as well as identify and evaluate objects that are known only implicitly, by virtue of their shared relationships. Scoring the identified and evaluated relationships is also integral to the system of the present invention. Objects are identified which are implicitly related. The likelihood that such relationships are meaningful may be evaluated by scoring or ranking the relationships. FIG. 12 is a flow chart that demonstrates how the system identifies the implicit relationships from the information that was input.)

	Regarding claim 7, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 6, wherein the determining is based on a percentage of references making reference to the missing data type.” (See [0164]) (It was determined that two objects co-mentioned within the same sentence were more likely (83%) to be related to one another in a non-trivial manner than objects co-mentioned in the same abstract (58%).

Regarding claim 8, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 1, wherein correlating the business case topic with the one or more data types from the plurality of data types comprises: identifying, with the processor, whether the one or more data types are accessible; parsing, with the processor, the dataset and identifying a new business case topic that is linkable to an existing data type; identifying, with the processor, a missing data type for the new business case topic, and ranking the missing data type for the new business case topic.” (See [0015]) (The relationships between one or more objects may be identified as direct or indirect, and may even be ranked based on the relative strength of the relationship between direct and indirect objects. Relationships may be categorized by ranking them into categories selected from the group consisting of positive, negative, physical and logical associations.)

Regarding claim 9, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 8, wherein the rank is made using a business value score.” (See [0012]) (Use a scoring mechanism to provide measures of relevancy for output; (m) create output files with relational scores; (n) perform single or multi-step analysis; and/or (o) model into a network for large-scale or global analysis.

Regarding claim 10, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 8, the rank is made based on a number of existing data types that are already known and associated with the business case topic.” (See [0015]) (Relationships may be categorized by ranking them into categories selected from the group consisting of positive, negative, physical and logical associations.)

Regarding claim 11, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 8, wherein the rank is made based on a cost basis associated with acquiring the missing data type.” (See [0015]) (The relationships between one or more objects may be identified as direct or indirect, and may even be ranked based on the relative strength of the relationship between direct and indirect objects. Relationships may be categorized by ranking them into categories selected from the group consisting of positive, negative, missing, physical and logical associations.)

Regarding claim 12, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 8, wherein the rank is made based on a business value score associated with the new business case topic.” (See [0015]) (The relationships between one or more objects may be identified as direct or indirect, and may even be ranked based on the relative strength of the relationship between direct and indirect objects. Relationships may be categorized by ranking them into categories selected from the group consisting of positive, negative, physical and logical associations.)

Regarding claim 13, Garner in view of Malka and further in view of Mun discloses “The computer-implemented method of claim 8, wherein the rank is made based on a relative ease of enablement of the new business case topic with respect to the missing data type.” (See [0151]-[0152]) (To improve scoring efficiency, the system may even be directed to screen out sources that provide high direct strength associations to vary the signal to noise ratio and increase implicit relationship scores. The system may also be used to screen out irrelevant or negative associations.)

As per claim 14, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system for generating a database of business cases correlated datasets comprising: a processor configured to:” (See abstract) (A system, method for accessing domains of information to identify heretofore unknown relationships between disparate sources of data to seek and obtain knowledge.)

As per claim 15, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 
As per claim 17, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product for generating a database of business cases correlated datasets, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:” (See [0025],[0075]) (Includes a computer program embodied on a computer readable medium for accessing domains of information from one or more data sources. In one aspect, the computer program includes a code segment adapted to contain a source of data. A program" or "computer program" composed of declarations and statements or instructions, divisible into, "code segments" needed to solve or execute a certain function.)
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313) 446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154